Citation Nr: 0432456	
Decision Date: 12/08/04    Archive Date: 12/15/04	

DOCKET NO.  02-12 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision of July 25, 1960, which denied entitlement to 
service connection for epilepsy. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for a disorder 
characterized by "blackout spells." 

5.  Entitlement to service connection for a "heart 
condition." 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for chronic headaches. 

8.  Entitlement to service connection for a disorder 
characterized by swelling of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to January 
1953, and from February 1953 to November 1955, with 
additional service in the United States Naval Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on an appeal of a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Upon review of the file, it would appear that the veteran 
seeks consideration of whether new and material evidence has 
been submitted sufficient to reopen previously denied claims 
of service connection for an acquired psychiatric disorder 
and epilepsy (claimed as a convulsive disorder and a seizure 
disorder).  Inasmuch as these issues  have not been developed 
or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.

Finally, for reasons which will become apparent, the issues 
of service connection for hypertension, sinusitis, a headache 
disorder, and "blackout spells" are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
The VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In a rating decision of July 25, 1960, with which the 
veteran voiced no disagreement, the RO denied entitlement to 
service connection for epilepsy.

2.  The rating decision of July 25, 1960, which denied 
entitlement to service connection for epilepsy, was 
adequately supported by and consistent with the evidence then 
of record.

3.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter.

4.  A chronic "heart condition" is not shown to have been 
present in service, or for many years thereafter.

5.  Chronic swelling of the hands and/or feet is not shown to 
have been present in service, or for many years thereafter.


CONCLUSIONS OF LAW

1.  The rating decision of July 25, 1960, which denied 
entitlement to service connection for epilepsy, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2003).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  A chronic "heart condition" was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  

4.  A chronic disorder characterized by swelling of the hands 
and feet was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In correspondence of July 2001, prior to the decision on 
appeal, the RO provided notice to the veteran regarding the 
evidence needed to substantiate his claims, the evidence he 
must provide, the evidence which VA would obtain on his 
behalf, and the need to advise VA of or to submit.  The 
veteran was also provided a copy of the appealed rating 
decision, a Statement of the Case and Supplemental Statement 
of the Case apprising him of various VA actions in his case.

In this case, the veteran was given every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
Decision Review Officer, or before a Veterans Law Judge at 
the RO, or in Washington, D.C.  In fact, the veteran offered 
testimony in support of his claims at a videoconference 
hearing before the undersigned Veterans Law Judge in August 
2004.  He has been provided with notice of the appropriate 
laws and regulations, and given notice of what evidence he 
needed to submit, as well as what evidence the VA would 
secure on his  behalf.  Moreover, the veteran was given ample 
time to respond.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has been 
provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has had sufficient notice of the type of 
information needed to support his claims, and of the evidence 
necessary to complete the application.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claims."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Accordingly, adjudication of 
these claims poses no risk of prejudice to the veteran.  

Therefore, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issues on appeal.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Regarding the veteran's claim of clear and unmistakable error 
in a July 25, 1960 rating decision denying service connection 
for epilepsy, the Board notes that, in Livesay v. Principi, 
14 Vet. App. 324 (2001), the United States Court of Veterans 
Appeals for Veterans Claims (Court) concluded that the VCAA 
is not applicable to issues regarding allegations of clear 
and unmistakable error.  


Factual Background

Service clinical records reveal that, in November 1952, the 
veteran was seen for a complaint of pain across his eyes when 
drinking water, as well as "spitting blood," and a "sick 
stomach."  A physical examination conducted at that time was 
somewhat questionable for the presence of sinusitis.  The 
tentative diagnosis noted was chronic purulent frontal 
sinusitis, which was subsequently changed to peptic ulcer 
disease.

Service separation examinations conducted in December 1952 
and January 1953 were entirely negative for any of the 
disabilities at issue.

A service record of hospitalization dated in May 1953 reveals 
that the veteran was seen at that time for pain, swelling, 
and redness in his right foot.  At the time of admission, the 
veteran gave a history of headaches in conjunction with 
sinusitis.  A physical examination was essentially 
unremarkable.  The clinical impression was multiple abscesses 
of the leg and cellulitis. 

In an entry of mid-January 1954, it was noted that the 
veteran had been brought to the emergency room following a 
"seizure" in the barracks.  Reportedly, the veteran was on 
his cot when he experienced an "attack" characterized by 
"jerking" and "thrashing" of his arms, as well as chewing of 
his tongue.  Noted at the time was that the veteran sometimes 
experienced a lapse of memory.  Also noted was a history of 
head trauma while in the Navy.

On physical examination, there was noted a tonic-clonic 
seizure which was relieved by sodium Amytal.  However, an 
examination of the veteran's throat, mouth, and tongue showed 
no evidence of any biting or trauma.  According to the 
examiner, the veteran seemed too intent on trying to convince 
those examining him that he had suffered a "spell" of some 
kind.  The veteran did not impress the examiner as having had 
a convulsion.  Further noted was that, during a previous 
hospitalization, the veteran had been reading "sick books."  
An electroencephalogram conducted in January 1954 was 
consistent with the presence of a convulsive disorder.  
However, following an extended period of observation and 
further evaluation, the diagnosis reached was one of 
suspected epilepsy, not confirmed.

In an entry of late January 1954, it was noted that recent 
ophthalmologic and neurologic workups had yielded no 
objective or subjective findings.  

At the time of a medical consultation in early April 1954, it 
was noted that, while the veteran had previously been 
hospitalized with a diagnosis of epileptiform seizure, that 
diagnosis was colored with certain functional elements.  
Reportedly, an electroencephalogram performed at that time, 
while not diagnostic, was compatible with certain abnormal 
patterns seen in atypical cases of epilepsy.  

A service clinical record dated in early May 1955 reveals 
that the veteran was seen at that time for a sinus infection 
in conjunction with a cold.  Treatment was in part with 
medication.  

At the time of a service separation examination in November 
1955, there was no evidence of diabetes mellitus, or of any 
neurological impairment.  The veteran's sinuses and heart 
were within normal limits, as were his lower extremities, and 
no pertinent diagnoses were noted.  

A VA general medical examination conducted in December 1955 
was negative for evidence of a heart condition, diabetes 
mellitus, sinusitis, or epilepsy.

A private medical record dated in January 1960 reveals that 
the veteran was seen in the emergency room for what was 
described as a "dietary indiscretion."  Reportedly, at the 
time of admission, the veteran was very uncooperative, with 
the result that it was impossible to obtain a history from 
him.  Physical examination revealed a laceration on the 
dorsal area of the veteran's right hand.  Neurological 
evaluation showed the veteran to be confused and excited, 
with some evidence of a clonic convulsion.  The pertinent 
diagnosis was dietary indiscretion, with a convulsive 
disorder and laceration of the right hand.  

In correspondence of February 1960, the clinical director of 
a private medical facility indicated that skull films taken 
January 1960 were negative.  Also noted was that routine 
laboratory examinations had been within normal limits.

In a rating decision of July 25, 1960, the RO denied 
entitlement to service connection for epilepsy.  Noted at 
that time was that, during the course of an induction 
examination in July 1952, the veteran had been highly 
excitable, with stammering of speech.  A psychiatric 
evaluation was recommended, but there was no record that any 
such evaluation had been performed.  Service records showed 
treatment on several occasions for colds, with one episode of 
treatment for sinusitis.  An induction examination conducted 
for the purpose of the veteran's enlistment in the United 
States Air Force was negative for disabilities other than 
scars and defective vision.  In July 1953, the veteran was 
reportedly observed for a fainting sensation, but no disease 
was found.  During hospitalization, the veteran gave a 
history of having been hit on the head by a box while in the 
Navy.  However, there was no record of any such injury.  In 
January 1954, the veteran was observed to have a seizure 
which was relieved by sodium Amytal.  The veteran 
subsequently underwent medical observation for epilepsy, the 
presence of which was not confirmed.  Hospitalization in June 
and July 1955 resulted in a diagnosis of schizophrenic 
reaction.  That diagnosis, which was not concurred in, was 
subsequently replaced by a diagnosis of passive-aggressive 
reaction.  A report from January 1959 showed that the veteran 
was treated in a local emergency room for what was described 
at that time as a dietary indiscretion.  A subsequent 
hospitalization in January 1960 was significant for a 
diagnosis of inadequate personality.  

Based on the aforementioned, the RO concluded that the single 
episode of "seizure" observed in January 1954 had not been 
"definitely diagnosed" as epileptic.  Nor had epilepsy ever 
been diagnosed in any subsequent medical report.  
Accordingly, service connection for epilepsy was denied as 
not shown by the evidence of record.  

On VA general medical examination in December 1965, the 
veteran complained of a chronic fungus infection of his feet 
and toes.  Reportedly, that infection resulted in a swelling 
of the veteran's feet and toes which was sometimes so severe 
that he could not wear shoes.  

On physical examination, there were noted certain old signs 
of skin lesions on both of the veteran's feet.  The veteran's 
sinuses were within normal limits, as was his heart.  
Following examination, the examiner commented that he was 
unable to find anything on physical examination to explain 
the veteran's multiplicity of symptoms.

VA general medical examination in November 1970, noted a 
fungus infection of both of the veteran's feet resulting in, 
among other things, blisters.  On further examination, the 
veteran's sinuses were within normal limits.  When 
questioned, the veteran gave a history of chest pain in 
service, followed by a heart attack in December 1969.  
However, an examination of the veteran's heart showed normal 
heart signs, with no murmurs or edema.  The pertinent 
diagnosis was fungus infection of both feet.

During VA hospitalization for an unrelated medical problem in 
December 1970, it was noted that the veteran's 
electrocardiogram was within normal limits, and that there 
was no evidence whatsoever of heart disease.  

On subsequent VA hospitalization during the months of October 
and November 1972, a chest X-ray was within normal limits, as 
was an electrocardiogram.  

Correspondence from two of the veteran's friends dated in 
March 1975 is to the effect that, while in service, the 
veteran experienced swelling of his feet.

Radiographic studies of the veteran's sinuses conducted 
during the course of VA outpatient treatment in April 1975 
were within normal limits.  

At the time of a period of VA hospitalization for an 
unrelated medical problem in September 1975, it was noted 
that the veteran's heart was within normal limits, as was a 
chest X-ray, and electrocardiogram.

A VA record of hospitalization dated in March 1995 reveals 
that the veteran was seen at that time for a routine followup 
of hypertension and diabetes mellitus.  At the time of 
admission, the veteran gave a past medical history of 
diabetes mellitus, reportedly diagnosed in 1955.  On physical 
examination, the veteran's heart displayed a regular rhythm 
and rate, with a I/VI systolic ejection murmur at the left 
sternal border.  An electrocardiogram was consistent with 
left ventricular hypertrophy.  The pertinent diagnosis was 
diabetes mellitus.  

At the time of a period of VA hospitalization in January 
2000, the veteran complained of swelling and pain in his 
right hand.  Pertinent history included insulin-dependent 
diabetes mellitus, as well as a myocardial infarction.  On 
physical examination, there was some mild to moderate 
swelling of the veteran's right hand which did not extend 
above the wrist.  Radiographic studies of the veteran's right 
hand were consistent with diffuse soft tissue swelling, as 
well as degenerative changes involving the second 
metatarsophalangeal and first carpal-metacarpal joint.  The 
pertinent diagnoses were swelling and pain in the right hand, 
and diabetes.

At the time of a period of VA hospitalization in May 2000, 
the veteran gave a history of diabetes mellitus and 
myocardial infarction.

During a July 2003 VA general medical examination, the 
veteran gave a history of diabetes mellitus since 1955.  Also 
noted was coronary artery disease, with two myocardial 
infarctions and coronary artery bypass surgery in 2002.  

On physical examination, the veteran's heart displayed a 
regular rhythm, with a systolic murmur which was heard well 
over the entire precordium.  There was 3+ pitting edema of 
both of the veteran's lower extremities.  The pertinent 
diagnoses were diabetes mellitus, peripheral neuropathy, and 
coronary artery disease.  

During the course of a videoconference hearing in August 
2004, the veteran offered testimony regarding the nature and 
etiology of the disabilities at issue.


Analysis

Clear and Unmistakable Error

The veteran in this case seeks service connection for 
epilepsy, essentially on the basis that the July 25, 1960 
rating decision which denied entitlement to service 
connection for that disability was clearly and unmistakably 
erroneous.  In that regard, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and epilepsy becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

The Board notes that, under 38 C.F.R. §§ 3.104(a) and 
3.105(a) (2003) taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2003).  Under 38 C.F.R. § 3.105(a) 
(2003), "[P]revious determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error."  The United States Court of Appeals 
for Veterans Claims has provided the following guidance with 
regard to a claim of "clear and unmistakable error:"  

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

The Court in Russell further stated:  

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors did not give rise to a need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a) (2003).  Russell, 3 Vet. App. 314 (1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to aver that there was clear 
and unmistakable error in a rating decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.

In the present case, the original rating decision denying 
entitlement to service connection for epilepsy was issued on 
July 25, 1960.  The veteran voiced no disagreement with that 
decision.  Accordingly, the decision of July 25, 1960, 
absent clear and unmistakable error, is final. 

The Board notes that, in 1954, during the veteran's period of 
active military service, he received treatment for what 
initially appeared to be a tonic-clonic seizure.  However, on 
physical examination, there was no evidence of any biting or 
trauma of the veteran's tongue.  Reportedly, the veteran was 
"intent" on convincing the examiner that he had suffered a 
"spell" of some kind.  While on further evaluation, an 
electroencephalogram was "consistent" with a history of 
convulsive disorder, subsequently ophthalmologic and 
neurologic evaluations showed no objective or subjective 
findings.  Following a period of additional evaluation and 
observation, it was ultimately determined that the veteran's 
suspected epilepsy had not been confirmed.  Significantly, at 
the time of a service separation examination in November 
1955, there was no evidence of epilepsy, or of a seizure 
disorder of any kind.  A VA general medical examination 
conducted the following month was similarly negative for 
neurological findings consistent with epilepsy.  While at the 
time of private emergency room treatment in January 1960, 
there was noted a so-called "convulsive disorder," that 
disability was felt to be the result of a "dietary 
indiscretion."  

Based on such evidence, the RO, in a rating decision of July 
25, 1960, denied entitlement to service connection for 
epilepsy.  In so doing, the RO noted that, while in January 
1954, the veteran reportedly experienced a seizure, 
subsequent medical observation failed to confirm the presence 
of that disorder.  Moreover, epilepsy had, in fact, never 
been diagnosed in any subsequent medical report.  

The Board acknowledges that, at the time of the 
aforementioned rating decision in July 1960, there was of 
record certain evidence which appeared to show seizure-like 
activity in service.  However, following rather extensive 
observation and evaluation, it was subsequently determined 
that the veteran did not, in fact, suffer from epilepsy.  In 
point of fact, as noted above, on service separation in 
November 1955, and once again on VA general medical 
examination the following month, there was no evidence of a 
seizure disorder or epilepsy.  Under such circumstances, the 
RO was clearly within the bounds of "rating judgment" when it 
reached the conclusion that service connection for epilepsy 
should be denied.  Porter v. Brown, 5 Vet. App. 233 (1993); 
see also Kronberg v. Brown, 4 Vet. App. 399 (1993).  To 
determine otherwise would, in effect, amount to holding the 
RO liable for improperly weighing the pertinent evidence of 
record, a standard which does not rise to the level of clear 
and unmistakable error.  

The Board has taken into account the veteran's contentions at 
the time of a videoconference hearing before the undersigned 
Veterans Law Judge in August 2004.  However, based on the 
entire evidence of record, the Board finds that the rating 
decision of July 25, 1960, which denied entitlement to 
service connection for epilepsy, was adequately supported by 
and consistent with the evidence then of record.  
Accordingly, the veteran's claim of clear and unmistakable 
error in that decision must fail.  


Service Connection

Turning to the issues of service connection for diabetes 
mellitus and a chronic "heart condition," the Board once 
again notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
and/or diabetes mellitus becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of diabetes mellitus or a chronic "heart condition."  
As of the time of the veteran's service separation 
examination in November 1955, his heart was entirely within 
normal limits.  That examination was similarly negative for 
evidence of diabetes mellitus.  The earliest clinical 
indication of the presence of either of those disabilities is 
revealed by a VA general medical examination dated in 
November 1970, almost 15 years following the veteran's 
discharge from service, at which time he gave a history of 
myocardial infarction in December 1969.  Diabetes mellitus 
was, similarly, first noted at a point in time many years 
following the veteran's discharge from service.  
Significantly, at no time have the veteran's diabetes 
mellitus or heart disease been attributed to some incident or 
incidents of his period of active service.  Under such 
circumstances, service connection for both of those 
disabilities must be denied.

Turning to the issue of service connection for swelling of 
the extremities, the Board acknowledges that the veteran 
received treatment for some swelling of his lower extremities 
in service.  However, the abscesses and cellulitis treated in 
service was acute and transitory in nature, and resolved 
without residual disability.  As of the time of the veteran's 
service separation examination in November 1955, there was no 
evidence of any chronic disability resulting in swelling of 
the extremities.  While subsequent to service, there was 
noted some swelling of the veteran's feet due to fungus 
infections, at no time was that swelling attributed to any 
incident of the veteran's period of active service.  
Similarly, swelling of the right hand first noted in January 
2000 was not attributed to the veteran's active military 
service.  from service, he has received a diagnosis of, or 
treatment for, chronic sinusitis.  

Based on the aforementioned, the Board is unable to 
reasonably associate any current disorder manifested by 
swelling of the extremities with any incident of is period of 
active service.  Accordingly, service connection must be 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



	(CONTINUED ON NEXT PAGE)





ORDER

There was no clear and unmistakable error in a July 25, 1960 
rating decision denying service connection for epilepsy.  

Service connection for diabetes mellitus is denied.

Service connection for a "heart condition" is denied.

Service connection for a disorder characterized by swelling 
of the hands and feet is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for hypertension, chronic sinusitis, 
headaches, and a disorder characterized by "blackout spells."

A review of the record discloses that while in service, the 
veteran on a number of occasions exhibited somewhat elevated 
blood pressures.  However, there remains some question as to 
whether, during service, the veteran actually suffered from 
documented chronic essential hypertension.  In this regard, 
his service medical records note that he was hospitalized for 
observation for hypertension in April 1954, but no 
abnormality was found.

Headaches and sinusitis, also noted on occasion during the 
veteran's period of active service, were not diagnosed at the 
time of the service separation examination in November 1955.  
However, at the time of that examination, the veteran did 
complain of "frequent or severe headaches," although he 
denied sinusitis.  Additionally, on various occasions during 
service, the veteran was heard to complain of "blackout 
spells" or fainting spells.  In July 1953 he was hospitalized 
for observation of "fainting sensations" but no disease was 
found.  No clinical findings of such "spells" were noted on 
service separation in November 1955, although he reported a 
history of such at that time.

The Board acknowledges that, since the time of the veteran's 
discharge from service, he has received a confirmed diagnosis 
of hypertension, and VA treatment records revealed complaints 
of chronic sinusitis.  Because the veteran was seen in 
service for symptoms consistent with these conditions, and 
receives current treatment for these disorders, the Board 
finds that a VA examination is necessary to determine whether 
a nexus exists between the current disorders and service.  
See 38 C.F.R. § 3.159(c)(4) (An examination or opinion shall 
be treated as being necessary to make a decision on the claim 
if the evidence of record contains competent evidence that 
the claimant has a current disability or recurring symptoms 
of such, and indicates that the disability or symptoms may be 
associated with the claimant's active service, but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.)

With respect to the other two issues, it has yet to be 
determined whether the veteran actually suffers from a 
chronic headache disorder or some chronic disability 
characterized by "blackout spells," due to a physical disease 
or condition.  In this regard, the Board notes that his 
complaints of headaches and "blackout spells" have in the 
past been attributed to a personality disorder.  The evidence 
shows the veteran currently complaining of headaches and 
"blackout spells" in VA treatment records and in his 
hearing testimony.  Accordingly, a VA examination is also 
necessary on these issues.  Id.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2003, the date of the 
most recent pertinent clinical evidence 
of record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should inserted 
in the claims file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
VA examinations in order to more 
accurately determine the exact nature and 
etiology of his current hypertension, 
sinusitis, and claimed headaches and 
"blackout spells."  
As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims file must be reviewed prior to 
the completion of the examinations.




The examiners should conduct the 
pertinent examinations and, based on the 
results of the examinations, review of 
the medical evidence of 
record, and sound medical principles, 
provide the following opinions:

(a)	With respect to the claim for 
hypertension, the appropriate examiner 
should specifically comment as to 
whether the veteran's current 
hypertension as likely as not had its 
origin during his period of active 
military service.  The examiner must 
provide the rationale for his/her 
conclusion, to include discussion of 
the negative workup for the condition 
during hospitalization in April 1954.

(b)	With respect to the claim for 
sinusitis, the appropriate examiner 
should specifically comment as to 
whether the veteran currently suffers 
from chronic sinusitis, and if so, 
whether the disorder as likely as not 
had its origin during his period of 
active military service.  The examiner 
must provide the rationale for his/her 
conclusions.

(c)	With respect to the claims for 
service connection for headaches and 
"blackout spells," the veteran must 
undergo a neurological examination by 
a specialist in that field.  The 
specialist must specifically comment 
as to whether the veteran currently 
suffers from chronic physical 
disorders characterized by headaches 
and/or "black out spells," and, if so, 
whether such disorders as likely as 
not had their origins during the 
veteran's periods of active military 
service.  It is imperative that the 
claims file be fully reviewed due to 
the complex nature of the complaints, 
tests, and findings during service and 
post-service.  If, and only if, the 
neurological specialist determines 
that a psychiatric examination is 
required to adequately answer the 
question posed, such examination 
should be authorized.  The examiner 
must provide the rationale for his/her 
conclusion.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should then review the 
veteran's claims for service connection 
for hypertension, sinusitis, headaches, 
and "blackout spells."  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the last SSOC in May 2004.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



